Citation Nr: 0422670	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
compression fracture at the 12th thoracic vertebra with 
spondylolysis.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1959 to March 1977.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal of a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Denver, Colorado.  A videoconference 
hearing was held before the undersigned in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board notice requirements of the VCAA and 
implementing regulations appear to be met.  

The veteran was last afforded pertinent VA examinations in 
January 2002.  In April 2004 he testified that both 
disabilities at issue have worsened since he was last 
examined.  Thus, more contemporaneous examinations are 
indicated.  

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  An April 2003 
statement of the case (SOC) informed the veteran of these 
regulatory changes.  The criteria for rating disabilities of 
the spine were further amended effective September 26, 2003.  
The veteran has not been notified of the latter regulatory 
changes.  He is entitled to a rating under the "new" 
criteria (from their effective dates).  

It is noteworthy that where, as here for PTSD, a claim for 
increase involves the initial rating assigned for a 
disability with the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified at his last hearing that he was to 
start group therapy sessions for his PTSD in a week's time, 
and that he was receiving bimonthly treatment for his back 
and PTSD at the VA satellite clinic in Colorado Springs, 
Colorado.  The most recent VA medical treatment records on 
file from this medical facility are dated in April 2003.  
Thus, there are identified outstanding VA medical records 
which may contain information critical to the matters at 
hand.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Thus, 
they must be secured.  

The veteran has submitted additional evidence with a waiver 
of RO review.  However, since the claims are being remanded 
anyway, the RO will have the opportunity to initially review 
the additional evidence received.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should also be provided 
notice of the new criteria for rating 
intervertebral disc syndrome and low back 
disability which became effective 
September 26, 2003.  

2.  The RO should obtain from the VA 
satellite clinic in Colorado Springs, 
Colorado all of the veteran's treatment 
records for spine disability and PTSD (to 
include any PTSD group therapy records) 
from April 2003 to the present.  

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the current severity of all 
symptoms and impairment, both orthopedic 
and neurologic, due to his service-
connected back disorder.  His claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and any indicated tests 
or studies should be completed.  The 
examiner should elicit from the veteran 
his complaints and should report all 
symptoms associated with the back 
disability.  The examiner should be 
provided copies of the rating criteria 
for disability of the spine in effect 
prior to September 23, 2002, those 
effective from that date, and those that 
became effective September 26, 2003.  The 
findings reported should be sufficiently 
detailed to permit rating under each set 
of criteria.  The examiner should explain 
the rationale for any opinions given.  

4.  The RO should also arrange for the 
veteran to be afforded a psychiatric 
examination to ascertain the current 
severity of his PTSD.  His claims folder 
must be available to the examiner for 
review in conjunction with the 
examination.  All findings must be 
reported in detail.  In that regard, the 
examiner must be furnished a copy of the 
rating criteria for PTSD, and should 
comment regarding the presence or absence 
of each listed symptom in the criteria 
above 10 percent (and if a symptom is 
noted present, its severity and 
frequency).  The examiner should explain 
the rationale for any opinion(s) given.
5.  After the development ordered above 
is completed, the RO should review the 
record and re-adjudicate the claims 
(considering the possibility of staged 
ratings, if indicated, for PTSD).  If 
either claim remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC) and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


